DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13, 17 & 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kajiwara et al. (JP 2019108913A) (hereinafter Kajiwara) (all citations are to the paragraph number of the English translation).
Regarding claim 1, Kajiwara discloses a gasket for a refrigerator door, the gasket comprising, by weight% (wt%): about 30 to 60 % of thermoplastic resin (¶ 11, 32, 41); about 20 to 40 % of plasticizer (¶ 41); about 3 to 30 % of filler (¶ 60); and about 0.5 to 5 % of surface modification agent (see stabilizer of ¶ 47 & 62), wherein the filler is provided with one or more hollow particles or a porous material, air holes of which have a diameter of about 1 to 100 um (¶ 
Regarding claim 2, Kajiwara discloses a gasket wherein the filler has a pressure intensity of about 500 to 20,000 PSI. (¶ 54).  
Regarding claim 3, Kajiwara discloses a gasket wherein the air holes of the one or more hollow particles or of the porous material are filled with an insulation material having a heat conductivity of about 0.03 W/m-K or less (¶ 52-53). 
Regarding claim 4, Kajiwara discloses a gasket wherein the thermoplastic resin comprises, by wt%: about 15 to 30 % of polyvinyl chloride, and about 15 to 30 % of elastomer (¶ 32-33).
Regarding claim 5, Kajiwara discloses a gasket wherein the elastomer comprises at least one of a styrene-butadiene rubber, a chloroprene rubber, silicon, thermoplastic polyurethane, thermoplastic vulcanizate, thermoplastic polyolefin or thermoplastic styrene (¶ 33-34).
Regarding claim 6, Kajiwara discloses a gasket (20) for a refrigerator door, the gasket comprising, by weight% (wt%): about 30 to 60 % of thermoplastic resin (¶ 11, 32, 41); about 20 to 40 % of plasticizer (¶ 41); and about 3 to 30 % of filler (¶ 60), wherein the filler 1s provided with one or more hollow particles or a porous material, air holes of which have a diameter of about 1 to 100 sum (¶ 52), the filler having a heat conductivity of about 0.0001 to 0.2W/m-K (¶ 68), and wherein the thermoplastic resin comprises, by wt%: about 15 to 30 % of polyvinyl chloride (¶ 32), and about 15 to 30 % of elastomer (¶ 33).
Regarding claim 7, Kajiwara discloses a gasket wherein the elastomer comprises at least one of a styrene-butadiene rubber, a chloroprene rubber, silicon, thermoplastic polyurethane, thermoplastic vulcanizate, thermoplastic polyolefin or thermoplastic styrene (¶ 33 & 34).
Regarding claim 8, Kajiwara discloses a gasket further comprising, by wt%: about 0.5 to 5 % of surface modification agent (¶ 47 & 62 teach a stabilizer).
Regarding claim 9, Kajiwara discloses a gasket wherein the surface modification agent has a molar mass of about 100 to 500 g/mol (¶ 47 & 62).
Regarding claim 10, Kajiwara discloses a gasket wherein the filler has pressure intensity of about 500 to 20,000 PSI (¶ 54)
Regarding claim 11, Kajiwara discloses a gasket wherein the air holes of the one or more hollow particles or of the porous material are filled with an insulation material having a heat conductivity of about 0.03 W/m-K or less (¶ 52 & 53).
Regarding claim 12, Kajiwara discloses a gasket for a refrigerator door, the gasket comprising: a body (20) configured to be arranged between a main body of a refrigerator and a refrigerator door; and a magnet (20b) inserted to the body and arranged to be attached to or detached from the main body of the refrigerator, wherein the body comprises, by weight% (wt%): about 30 to 60 % of thermoplastic resin (¶ 11, 32, 41), about 20 to 40 % of plasticizer (¶ 41), about 3 to 30 % of filler (¶ 60), and one or more additional additives (¶ 47 & 62), and wherein the filler 1s provided with one or more hollow particles or a porous material, air holes of which have a diameter of about 1 to 100 um (¶ 52), the filler having a heat conductivity of about 0.0001 to 0.2 W/mK (¶ 68).
Regarding claim 13, Kajiwara discloses a gasket wherein the air holes of the one or more hollow particles or of the porous material are filled with an insulation material having a heat 
Regarding claim 17, Kajiwara discloses a gasket wherein the thermoplastic resin comprises one or more of polyvinyl chloride, polyethylene, polypropylene, thermoplastic elastomer, thermoplastic vulcanizate, and thermoplastic polyolefin (¶ 33 & 34).
Regarding claim 18, Kajiwara discloses a gasket wherein the body has an extrusion molding temperature of about 140 to 200 C (¶ 66).  
Allowable Subject Matter
Claims 14-16 & 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it gives a general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J ROHRHOFF whose telephone number is (571)270-7624. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL J ROHRHOFF/Primary Examiner, Art Unit 3637